Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 6/23/2022, the amendment/reconsideration has been considered.  Claims 2-22 are pending for examination.
Response to Arguments
Applicant's arguments been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 103(a)
Issue: The applicant argues regarding the independent claims such as claim 2 that the amended limitation overcome current rejections.
Examiner respectfully disagrees.  See Examiner’s response in the corresponding rejection section below.
Terminal Disclaimer
3.	The terminal disclaimer filed on 6/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9356806, 10116611, and 10805252 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 2-22 are are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiciman et al (US 2011/0113349) in view of Nicholas et al (US 2007/0043766).  
As to claim 2, Kiciman discloses a system comprising:
one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising:
receiving a plurality of messages authored by posting users in a social messaging system having a plurality of users, wherein each of the received messages is a candidate for presentation to other users [0006]);
displaying, to consumer users, messages provided by the social messaging system, in each respective consumer user's own stream of messages (figures 4-7);
receiving from users, in response to options presented to users within the social networking system, inputs specifying what characteristics of messages are important to the respective users (figure 10, “a hover over a highlighted keyword on the web page” by users indicates the users’ input specifying these keywords are importation to the respective users, wherein all words including the keywords on the web site are options presented to users), 
but does not expressly disclose creating additional streams of messages for presentation in addition to the users' own respective streams of messages based on the characteristics of messages specified as important to the respective users; receiving, from users, requests to subscribe to particular additional streams of messages in a manner similar to subscribing to posts from another user; and displaying, to consumer users, messages from the respective additional streams of messages subscribed to by the consumer users.  
Nicholas discloses creating additional streams of messages for presentation in addition to the users' own respective streams of messages based on the characteristics of messages specified as important to the respective users ([0145], user provided keywords as an indication of importance), receiving, from users, requests to subscribe to particular additional streams of messages in a manner similar to subscribing to posts from another user; and displaying, to consumer users, messages from the respective additional streams of messages subscribed to by the consumer users ([0143], “Another method of recommending feeds includes providing a semi-subscribe status to one or more feeds. A feed to which a user is semi-subscribed may be included in their feed subscription list. The feed may include a visual indicator that it is not currently subscribed to by the user. For example, the feeds 1904 are displayed differently than feeds 1906. The user may interact with the feed as normal, but be given the opportunity to subscribe to the feed or remove it from semi-subscribe status.”);
 At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine the Kiciman with Nicholas.  The suggestion/motivation of the combination would have been to enable users to choose subscriptions (Nicholas, [0143]).
As to claim 9, see similar rejection to claim 2.
As to claim 16, see similar rejection to claim 2.
As to claim 3, Kiciman-Nicholas discloses the system of claim 2, wherein the operations further comprise: sending a first message, to a first user subscribing to a first additional stream of messages from the first additional stream of messages, based on classification factors or user-provided
Criteria (Nicholas, [0138], display of subscribed messages is based on user settings).
As to claim 10, see similar rejection to claim 3.
As to claim 17, see similar rejection to claim 3.
As to claim 4, Kiciman-Nicholas discloses the system of claim 3, wherein the first message is sent to the first user further based on interaction factors (Nicholas, [0143], the feed/message is displayed differently depending on whether the user decisions to subscribe, to remove, or do nothing).
As to claim 11, see similar rejection to claim 4.
As to claim 18, see similar rejection to claim 4.
As to claim 5, Kiciman-Nicholas discloses the system of claim 4, wherein:  the first message is sent to the first user based on a score generated for the first message, the score being generated based on the classification factors and the interaction factors (Kiciman, figure 9, wherein the extracted entities to be compared with the plurality of messages reflect classification factors, and wherein the web page being viewed by the individual indicates interaction factors).
As to claim 12, see similar rejection to claim 5.
As to claim 19, see similar rejection to claim 5.
As to claim 6, Kiciman-Nicholas discloses the system of claim 5, wherein:
the score is generated further based on inputs received from the first user specifying what characteristics of messages are important to the first user (figure 10, hover over a highlighted keyword indicating the importance).
As to claim 13, see similar rejection to claim 6.
As to claim 20, see similar rejection to claim 6.
As to claim 7, Kiciman-Nicholas discloses the system of claim 2, wherein: the plurality of messages are classified based on respective topics of the messages (Kiciman, [0006]-[0007]).
As to claim 14, see similar rejection to claim 7.
As to claim 21, see similar rejection to claim 7.
As to claim 8, Kiciman-Nicholas discloses the system of claim 2, wherein:
the plurality of messages are classified based on at least one of respective lengths of the messages, respective categories of terms included in the messages, respective languages of the messages, locations of the respective posting users of the messages, ages of the respective posting users of the messages, and genders of the respective posting users of the messages (Kiciman, [0025], topic of the messages indicates categories of terms included in the messages).
As to claim 15, see similar rejection to claim 8.
As to claim 22, see similar rejection to claim 8.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/               Primary Examiner, Art Unit 2458